Case 2:19-cr-00190-EEF-DMD Document 74 Filed 01/24/20 Page 1 of 2

FILED
U.S. DISTRICT COURT

FASTERN UISTRICT OFLA.

2020 JAN 24 A Ih: 43
Carol L. Michel

TI +S ee
PLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA * CRIMINAL NO. 19-190
v. * SECTION: “L”

MARVIN SIMS *
GERARD BROWN

a/k/a “Twin” *
PAUL THOMAS

a/k/a “Paul Smith” *
WAYNE BROWN

a/k/a “Bop” *
JAMAR ARMSTRONG

a/k/a “Mal” *
EDGARDO RUIZ

a/k/a “G *

* * *

GOVERNMENT’S MOTION AND
INCORPORATED MEMORANDUM TO UNSEAL INDICTMENT AND RECORD

NOW INTO COURT, through the undersigned Assistant United States Attorney, comes
the United States of America, and respectfully moves this Honorable Court to unseal the

Superseding Indictment and record in the above-captioned matter.
Case 2:19-cr-00190-EEF-DMD Document 74 Filed 01/24/20 Page 2 of 2

The circumstances that justified sealing the record have resolved.
WHEREFORE, it is respectfully requested that the Court unseal the above-captioned.

Respectfully,
PETER G. STRASSER

2) AO

DAVID HALLER

Assistant United States Attorney
650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130
Telephone: (504) 680-3117

CERTIFICATE OF SERVICE

I hereby certify that on January 24, 2020, I filed the foregoing with the Clerk of Court and

provided a copy to defense counsel of record via “(ON 1 |

DAVID HALLERY —
Assistant United States Attorney
